SECURITY AGREEMENT THIS SECURITY AGREEMENT (this “Agreement”) dated as of October 15, 2009, is made by Z TRIM HOLDINGS, INC., an Illinois corporation, with an address at 1011 Campus Drive, Mundelein, Illinois 60060 (“Debtor”) in favor of the Secured Parties listed on Annex A attached hereto (the “Secured Parties”) (as defined below). RECITALS A.Pursuant to the terms of an 8% Senior Secured Convertible Note by and between the Debtor and each Holder (as amended, restated, supplemented or otherwise modified, the “Note” and collectively, the “Notes”; capitalized terms used in this Agreement shall have the meanings set forth in the Note unless specifically defined herein), the Holders have agreed to make loans to the Debtor (the “Loans”), as offered by that certain Private Placement Memorandum dated as of August 31, 2009 (the “Offering”). B.The Notes and the Loans rank pari passu with those certain 8% senior secured convertible notes issued by the Debtor in 2009 (the “2009 Notes”)and 2008 (the “2008 Notes ). C.Each Holder hereby agrees that any and all action, agreements, extensions, adjustments, waivers, notices, or amendments may be made by the consent of the Requisite Holders (as herein after defined), including, if deemed appropriate, the appointment of a collateral agent. D.In order to induce the Secured Parties to make the Loans, the Debtor has agreed to execute and deliver this Agreement granting a security interest in all of the Debtor’s assets tothe Secured Parties. AGREEMENT NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements and covenants set forth herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Definitions.The following additional terms, when used in this Agreement, shall have the following meanings: “Account Debtor” shall mean any Person who is obligated under an
